BOLIN, Judge.
Plaintiff sues for itemized special damages alleged to be due by defendant to him as head of the marital community occasioned by personal injuries received by his wife in an automobile accident. This case has been consolidated with Brown v. Head, 158 So.2d 442 and Head v. Employers’ Liability Assurance Corp., 158 So. 2d 442. For the reasons shown in the consolidated cases and further because the quantum herein is not contested, the judgment appealed from is affirmed at defendants’-appellants’ cost.
Affirmed.